Citation Nr: 1519552	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in January 2012, at which time the previously denied claim of entitlement to service connection for a back disability was reopened.  In March 2014 and November 2014, the Board remanded the claim for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

A thoracolumbar spine disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The service treatment records show that the Veteran was treated several times for back pain, and that in October 1991 he complained of a six month history of mid-back pain.  The October 1994 separation examiner noted that there was discomfort in the spine.  Furthermore, the Veteran noted on an October 1994 medical history report that he had had recurrent back pain since 1988.  The pain occurred frequently, and he was not receiving treatment at that time.  

The record shows that the Veteran complained of back pain at a February 1995 VA examination.  At September 2008 VA treatment the Veteran complained of low back pain for the past 10 years.  The Veteran said at a May 2011 VA examination that he had had low back pain since around 1989.  At a February 2012 VA examination and April 2012 VA treatment the Veteran reported low back pain since 1989 that began when he was moving heavy items.  In addition, the evidence shows that the Veteran has been diagnosed as having degenerative disc disease of the thoracolumbar spine.

The Board notes that the Veteran is competent to report his symptoms that they observed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, his reports of having back pain since service are credible.  The record therefore shows that the Veteran has had recurrent symptoms related to his thoracolumbar spine since active service.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a thoracolumbar spine disability is granted based on recurrent symptoms since service.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for degenerative disc disease of the thoracolumbar spine is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


